Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is based on the 17/647973 application originally filed January 13, 2022.
Amended claims 2-16, filed March 22, 2022, are pending and have been fully considered.  Claims 2-16 are new.  Claim 1 has been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,716,200. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘200 patent teaches the currently claimed mixture of an emulsifier, anionic surfactant and mineral oil.  Claims 3-13 of the ‘200 patent teach the various limitations of claims 2-16 of the current application.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-11 of U.S. Patent No. 9,783,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘760 patent teaches the currently claimed patent teaches the currently claimed mixture of an emulsifier, anionic surfactant and mineral oil. Claims 1, 2 and 4-11 of the ‘760 patent teach the various limitations of claims 2-16 of the current application.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,273,430. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘430 patent teaches the currently claimed patent teaches the currently claimed mixture of an emulsifier, anionic surfactant and mineral oil. Claims 4-13 of the ‘430 patent teach the various limitations of claims 2-16 of the current application.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,844,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘310 patent teaches the currently claimed patent teaches the currently claimed mixture of an emulsifier, anionic surfactant and mineral oil. Claims 1-13 of the ‘310 patent teach the various limitations of claims 2-16 of the current application.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,254,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘894 patent teaches the currently claimed patent teaches the currently claimed mixture of an emulsifier, anionic surfactant and mineral oil. Claims 1-13 of the ‘310 patent teach the various limitations of claims 2-16 of the current application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kupper et al. (US 7,297,666) in view of Foerster et al. (WO 93/11865 A1) hereinafter “Foerster”.
Regarding Claims 2-9
	Kupper discloses the use of oil in water emulsions for chain lubrication (title). 
Kupper teaches that in the food industry, containers are transported by means of conveyors in a wide variety of designs and materials. Kupper teaches that to ensure that the operation proceeds smoothly, the conveyor chains must be lubricated by suitable means such that excessive friction on the containers is avoided (see column 1 lines 8-33). 
Kupper discloses the oil in water emulsions comprises (A) 1 to 50 wt. % of at least one wax ester, (B) up to 40 wt. % of an oil component selected from triglycerides, partial glycerides, fatty alcohol polyglycol ethers, and mixtures thereof, (C) conventional emulsifiers, and water to 100 wt.% (see column 11 line 16 to column 12)
Kupper discloses in column 10 lines 5-30, further additives can be used in the emulsion such as lecithin (anionic surfactant) in the amount of 0.5 to 30 weight percent. The oil in water emulsions further comprises conventional additives such as alcohols and antimicrobial agents. 
Kupper discloses in column 12 lines 45-53, suitable for the production of O/W emulsions. The O/W emulsion or the diluted solution thereof for use according to the invention is preferably used for the trans port of plastic, cardboard, metal or glass containers, and in the case of plastic containers, these particularly preferably contain at least one polymer selected from the groups of polyethylene terephthalates (PET), polyethylene naphthenates (PEN), polycarbonates (PC), PVC and are most particularly preferably PET drinks bottles.
Kupper discloses the composition creates a coefficient of friction on the conveyor of less than about 0.4 (see Table 2).
Kupper discloses in column 13 lines 1-10, the application device is preferably in direct contact with the surfaces to be lubricated during the application. This means that the application is performed for example using a paintbrush, sponge, rags, wipers, that are in direct contact with the chain. Depending on requirements, a spray device can also preferably be used as the application device.
Kupper discloses in columns 9 and 10, the lubricant composition comprises oil derived from triglycerides, surfactants and emulsifiers but fails to teach the specific emulsifiers and the oil being specifically a mineral oil as presently claimed.
However, Foerster discloses on page 2, oil bodies of the type of the mono- and diesters of the formulas (I), (II) and (III) are known as cosmetic and pharmaceutical oil components and as lubricants and lubricants.  Monoesters (I) suitable as oil bodies are e.g. esters which are obtainable from technical aliphatic alcohol mixtures and technical aliphatic carboxylic acids, for example Esters from saturated and unsaturated fatty alcohols with 12 - 22 C atoms and saturated and unsaturated fatty acids with 12 - 22 C atoms, as can be obtained from animal and vegetable fats.  As fatty acid triglycerides, natural, vegetable oils, e.g. B. olive oil, sunflower oil, soybean oil, peanut oil, rapeseed oil, almond oil, palm oil, but also the liquid proportions of coconut oil or palm kernel oil as well as mineral oils, such as. B. claw oil, the liquid portions of beef tallow or synthetic triglycerides, as obtained by esterification of glycerol with fatty acids with 8 - 22 carbon atoms, triglycerides from technical oleic acid or from palmitic acid-oleic acid mixtures.
Foerster discloses on page 3, substances suitable as nonionic emulsifiers (B) are characterized by a lipophilic, preferably linear alkyl or acyl group and a hydrophilic group formed from low molecular weight glycol, glucose and polyol ethers.  The nonionic emulsifiers (B) are used in the O / W emulsions according to the invention in an amount of 0.5 to 30 parts by weight.  Particularly suitable nonionic emulsifiers (B) are ethylene oxide addition products on fatty alcohol with 16-22 carbon atoms. Such products are commercially available. As emulsifiers it is also possible to use ethylene oxide addition products on partial esters of a polyol having 3 to 6 carbon atoms and fatty acids having 14 to 22 carbon atoms. Such products are e.g. by ethoxylation of fatty acid partial glycerides or mono- and di-fatty acid esters of sorbitan, e.g. made from sorbitan monostearate or sorbitan sesquioleate.  Foerster further discloses on page 6, a lubricant for conveyors comprising emulsifiers such as ethoxysorbitan monostearate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the emulsifier of Foerster in the oil in water emulsion of Kupper in order to improve storage stability in an oil-in-water emulsion.
Applicants’ open-ended claim language “comprising” allows for the addition of other additives to the emulsion. 
Thus the examiner is of the position that the method of lubricating conveyors comprising the step of applying a lubricant composition to the bottle and the conveyor of the claims is clearly taught by Kupper.

Allowable Subject Matter
Claims 11-16 are allowed.  The present invention is allowable over the prior art, including the applied prior art, cited above, and closest prior art references: Hei et al. (US 2002/0115573), Person Hei et al. (US 6,673,753), Li et al (US 6,855,676), Kupper et al. (US 7,297,666), Bennett et al. (US 2002/0051850) and Valencia Sil (US 7,741,257), because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method for lubricating the passage of a container along a conveyor comprising: coating at least a portion of a conveyor surface with a lubricant composition comprising: mineral oil; and an emulsifier, anionic surfactant, or mixtures thereof, wherein the lubricant composition is free of water and silicone, as claimed in claims 31-36 of the presently claimed invention. Therefore claims 31-36 are allowable over the applied prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applied prior art and closest prior art fail to teach independent claim 2 and the COMBINATION that the lubricant is FREE of water AND silicone.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771